 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
 5   Attorneys for the United States
 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:19-MC-00131-KJM-EFB
12                 Plaintiff,
                                                      STIPULATION AND ORDER EXTENDING TIME
13                 v.                                 FOR FILING A COMPLAINT FOR FORFEITURE
                                                      AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $10,000.00 IN U.S.                 ALLEGING FORFEITURE
     CURRENCY,
15
                   Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant

18 Caleb Stevenhagen (“Stevenhagen”), appearing in propria persona, hereby agree and STIPULATE as

19 follows:

20          1.     On or about May 29, 2019, claimant Stevenhagen filed a claim in the administrative

21 forfeiture proceedings with the United States Postal Inspection Service with respect to the

22 Approximately $10,000.00 in U.S. Currency (hereafter “defendant currency”), which was seized on

23 March 19, 2019.

24          2.     The United States Postal Inspection Service has sent the written notice of intent to forfeit

25 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any

26 person to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person

27 other than the claimant has filed a claim to the defendant currency as required by law in the

28 administrative forfeiture proceeding.
                                                        1
                                                                             Stipulation to Extend Time to File Complaint
 1          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

 2 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

 3 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 4 forfeiture proceedings, unless the court extends the deadline for good cause shown or by agreement of

 5 the parties. That deadline was August 27, 2019.

 6          4.      By Stipulation and Order filed August 29, 2019, the parties stipulated to extend to

 7 October 28, 2019, the time in which the United States is required to file a civil complaint for forfeiture

 8 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

 9 subject to forfeiture.

10          5.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further

11 extend to December 27, 2019, the time in which the United States is required to file a civil complaint

12 for forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

13 currency is subject to forfeiture.

14          6.      Accordingly, the parties agree that the deadline by which the United States shall be

15 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

16 alleging that the defendant currency is subject to forfeiture shall be extended to December 27, 2019.

17    Dated:     10/25/2019                                  MCGREGOR W. SCOTT
                                                             United States Attorney
18

19                                                           /s/ Kevin C. Khasigian
                                                             KEVIN C. KHASIGIAN
20                                                           Assistant U.S. Attorney
21

22    Dated:     10/25/2019                                   /s/ Caleb Stevenhagen
                                                             CALEB STEVENHAGEN
23                                                           Appearing in Propria Persona
                                                             (As authorized via phone)
24

25          IT IS SO ORDERED.

26 Dated:        10/29/2019

27
                                                             UNITED STATES DISTRICT JUDGE
28
                                                         2
                                                                             Stipulation to Extend Time to File Complaint
